UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6393


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BENJAMIN C. THOMPKINS, JR., a/k/a Benjamin Thompkins, a/k/a
Benjie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00339-REP-1)


Submitted:   July 31, 2012                  Decided:    August 28, 2012


Before AGEE and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   C.   Thompkins,  Jr.,  Appellant  Pro   Se.  Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Benjamin      C.   Thompkins,   Jr.,      appeals   the     district

court’s order granting the United States’ motion to dismiss and

denying Thompkins’ various motions including his Fed. R. Crim.

P. 33(b)(1) motion for new trial, his motion for disclosure, and

his motion to preserve evidence.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons   stated   by    the   district    court.       United      States   v.

Thompkins, No. 3:08-cr-00339-REP-1 (E.D. Va. Feb. 10, 2012).                 We

grant leave to proceed in formal pauperis and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                    2